Citation Nr: 0415256	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  03-18 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected hepatitis C, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected hepatocellular carcinoma, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The veteran served on active duty from May 1986 to March 
1988, July 1992 to August 1993, February 1995 to June 1995, 
and June 1996 to August 1996.  He also had additional periods 
of active duty for training.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

This appeal is REMANDED to the RO via the VA Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on his part.

Procedural background

The procedural history of this case is significant for a 
Board decision dated in October 2002 which granted service 
connection for hepatitis C.  The RO issued a rating decision 
in October 2002 implementing the Board's decision, at which 
time the veteran's service-connected hepatitis C was assigned 
a zero percent rating.  As noted above, the veteran perfected 
an appeal as to the disability rating assigned.

In July 2003, the RO granted separate ratings for hepatitis C 
and hepatocellular carcinoma.  See 38 C.F.R. § 4.25 (2003); 
see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994) 
[separate disabilities arising from a single disease entity 
are to be rated separately].  With respect to the service-
connected hepatitis C, the RO assigned a noncompensable 
disability rating from June 30, 1999, the date of the veteran 
initial claim of entitlement to service connection, and a 
20 percent rating from July 2, 2001.  See Fenderson v. West, 
12 Vet. App. 119 (1999) [where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period].  For the service-connected liver 
cancer, the RO assigned a 60 percent rating from June 30, 
1999; a 100 percent rating from December 11, 2000; and a 30 
percent rating from March 1, 2003.  The RO also granted a 
separate 10 percent rating for diabetes as secondary to the 
service-connected liver cancer.  See 38 C.F.R. § 3.310 
(2003).  

The veteran's attorney indicated in a statement dated in 
October 2003 and filed in response to the July 2003 SSOC that 
the veteran wished to continue his appeal.  
This may be fairly construed as expressing continued 
disagreement with the ratings assigned for both the hepatitis 
C and the liver cancer pursuant to 38 C.F.R. § 4.25.  See AB 
v. Brown, 6 Vet. App. 35 (1993) [applicable law mandates that 
it will generally be presumed that the maximum benefit 
allowed by law and regulation is sought, and it follows that 
a claim remains in controversy where less than the maximum 
benefit available is awarded].  Accordingly, the Board will 
address as separate issues the matters of the veteran's 
entitlement to increased ratings for both the Hepatitis C and 
the liver cancer.  

Issues not on appeal

To the Board's knowledge, neither the veteran nor his 
attorney has expressed disagreement with the disability 
rating assigned for diabetes, which was service connected on 
a secondary basis by the RO in July 2003.  Accordingly, that 
issue is not in appellate status and will be addressed no 
further by the Board.  See 38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.200, 20.201, 20.302 (2003); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process].    

In a May 2003 letter, the veteran's attorney referred, 
without elaboration, to VA's purported failure "to consider 
entitlement to prestabilization, convalescence or 
hospitalization benefits under 38 C.F.R. §§ 4.28, 4.29 and 
4.30".  Since that time, no clarification has been received 
by or on behalf of the veteran as to what, if anything, he is 
requesting.  If the veteran wishes to file a claim for 
specific VA benefits, he should contact the RO and identify 
the benefits sought with reasonable specificity, to include 
dates of hospitalization(s) and convalescence.  See Talbert 
v. Brown, 7 Vet. App. 352, 356 (1995) [VA is not required to 
conduct an exercise in prognostication].     
The record shows that the veteran filed a claim in November 
2002 requesting VA vocational rehabilitation benefits.  It is 
unclear whether further action has been taken on that claim.  
It is referred to the RO for appropriate action.


REMAND

After having reviewed the veteran's VA claims folder, and for 
reasons expressed below, the Board believes that a remand is 
necessary.

Reasons for Remand

The Veterans Claims Assistance Act of 2000

A remand is in order to ensure full and complete compliance 
with the enhanced duty to notify and duty to assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) 
[codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A].

In this case, the RO provided the veteran with general notice 
of the statutory and regulatory provisions of the VCAA in its 
statement of the case furnished to the veteran in May 2003.  
The RO also furnished the veteran a VCAA notice letter in 
February 2004.  However, while both documents clearly 
reference the VCAA, the notice provided in each instance was 
nonspecific as to the issues on appeal.  In particular, the 
Board notes that the February 2004 letter provided a detailed 
list of the evidence necessary to establish entitlement to 
service connection, which is not at issue, while only 
advising the veteran that to establish entitlement to an 
increased rating for his "service-connected disability, the 
evidence must show that your service-connected condition has 
gotten worse."  

In a letter dated May 22, 2003, the veteran's attorney 
alleged that VA failed to comply with its duty to inform 
under 38 U.S.C.A. § 5103(a) specifically as to notice of the 
evidence needed to complete the increased rating claim.  
Under the circumstances of this case, which now involves an 
appeal of separate ratings for two related disabilities, 
hepatitis C and liver cancer, the Board agrees that the duty 
to inform under section 5103(a) has not been complied with 
and requires further development on remand.

The United States Court of Appeals for Veterans Claims (the 
Court) has repeatedly vacated Board decisions where the VCAA 
notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence or information as 
to the claims that were subject to the appealed Board 
decision.  See e.g. Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  It 
is abundantly clear from these judicial rulings that 
providing a claimant with general VCAA notice or furnishing 
VCAA notice with regard to unrelated claims will not satisfy 
the VCAA, as interpreted by the Court.

The Board may no longer cure VCAA notice defects.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, as it would 
potentially be prejudicial if the Board were to proceed with 
a decision at this time, see Bernard v. Brown, 4 Vet. 
App. 384 (1993), the Board must remand the case to the AOJ to 
ensure the veteran is provided adequate notice under the 
VCAA.

VA examination

The Board further finds that the veteran should be scheduled 
for a new VA examination to provide medical findings and 
analysis regarding the symptoms that are specifically 
attributable to his service-connected hepatitis C disability 
(rated under Diagnostic Code 7354) versus the symptoms or 
residuals that are attributable to his service-connected 
liver cancer disability (rated under Diagnostic Code 7351).  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) [the Board is 
precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so].

In essence, it appears to the Board that certain pathology, 
principally the liver transplant,  is simultaneously being 
attributed to the Hepatitis C and the liver cancer.
The Court has held that "the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology."  If the symptomatology 
can be evaluated under more than one diagnostic code, the 
Board must determine which diagnostic code "provides the most 
appropriate method for rating the veteran's disability."  See 
Brady v. Brown, 4 Vet. App. 203, 206 (1993) [citing 38 C.F.R. 
§ 4.14].

The most recent VA examination, in June 2003, is inadequate 
in this regard.  Although diagnoses for both the hepatitis C 
and liver cancer disorders were reported, the VA examiner did 
not provide any discussion of which symptoms were 
attributable to each.  The Board believes further medical 
study of the veteran's disabilities is in order.

Submission of additional medical evidence

The agency of original jurisdiction must also consider 
additional medical evidence submitted directly to the Board 
by the veteran's attorney in May 2004.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must ensure the veteran is 
provided written notice of the evidence, 
if any, he is expected to provide in 
support of his appealed claims seeking 
increased disability ratings for his 
service-connected hepatitis C and liver 
cancer, and notice of the evidence, if 
any, that VBA will obtain for him in 
connection with these issues.  VBA must 
also ensure that other appropriate 
notification/development action required 
by current law, court decisions and/or VA 
directives is completed.

2.  VBA should also contact the veteran 
through his attorney and request him to 
identify all providers of treatment for 
hepatitis and liver cancer since he was 
seen at the University of Michigan 
Transplant Center on June 9, 2003.  VBA 
should take appropriate steps to obtain 
any records which are identified by the 
veteran as relevant to his claims on 
appeal.

3.  VBA should then schedule the veteran 
for a VA examination to evaluate and 
diagnose all current impairment 
associated with the service-connected 
hepatitis C and liver cancer.  The 
claims folder must be made available to 
the examiner prior to examination.  The 
examiner is requested, to the extent 
possible, to distinguish all signs and 
symptoms related to the service-
connected hepatitis C infection from 
those attributable to the residuals of 
the liver cancer, as well an any other 
causes.  If it is not possible to 
identify the source of these signs and 
symptoms, the examiner should 
specifically note this.  The report of 
the VA examination should be associated 
with the veteran's VA claims folder.

4.  Thereafter, VBA must readjudicate the 
issues on appeal.  A supplemental 
statement of the case should be prepared 
if any benefit sought on appeal remains 
denied, and the veteran and his attorney 
should be provided with an appropriate 
period of time for response.

Thereafter, the case should be returned to the Board, if it 
is otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) [to be codified at 38 U.S.C. §§ 5109B, 7112].



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


